Citation Nr: 0101315	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-15 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.  

This claim arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), where the benefits sought on appeal 
were denied.



REMAND

First, we note that the appellant initially claimed service 
connection for accrued benefits.  This issue was not included 
in her VA Form 9.  Her personal hearing transcript shows some 
apparent confusion as to whether she indicated an intent to 
appeal this issue, and the record does not disclose that this 
issue was withdrawn.  However, the record does not reflect if 
a rating determination was made as to the adequacy or the 
timeliness of a substantive appeal.  

Additionally, she indicated that she returned a benefits 
payment received after the veteran was deceased.  It is also 
not clear from the record whether any monies are owed to the 
appellant from this returned check.  See 38 C.F.R. § 3.1003 
(2000).  

Because of the potential prejudice that could arise to the 
appellant from our adjudication of whether an appeal with 
respect to a claim for accrued benefits was adequate or 
timely, see Bernard v. Brown, 4 Vet. App. 384 (1993), and as 
an NOD with respect to this issue was filed, conferring on us 
appellate jurisdiction, see generally Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999), this claim is remanded to the 
RO for further development.  

Second, with respect to the issue of service-connection for 
the cause of the veteran's death, we note that the veteran 
manifested elevated blood pressure readings at his November 
1964 VA examination and at his December 1964 VA 
hospitalization.  The record next shows both evidence of 
subsequent coronary artery disease and congestive heart 
failure.  Medical opinions as to the date of incurrence of 
his hypertension or heart disease are required in this case.  
In this regard, the appellant should be asked to provide the 
names and addresses of all of the veteran's health care 
providers for his hypertension or heart disorders prior to 
1993.  

Additionally we note that the appellant stated that she was 
not aware that she had representation or could change her 
representative.  Accordingly, the RO should enclose a VA Form 
21-22 with a listing of recognized service organization on 
the reverse.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  First, the RO should request, in 
writing, that the appellant provide the 
names and addresses of all of the 
veteran's health care providers for his 
hypertension or heart disorders prior to 
1993.  The RO should also enclose a VA 
Form 21-22 with a listing of recognized 
service organizations on the reverse.  

2.  The RO should then obtain all 
indicated records, and associate them with 
the claims folder.  

3.  The RO should then request a VA 
records review of the veteran's claims 
folder with an opinion.  The RO should 
forward the veteran's claims folder, and a 
complete copy of this remand to the VA 
records reviewer.  

The VA records reviewer should: (1) note 
review of the c-file, including, but not 
limited to, the 136/96 BP recorded in 
November 1964, and the 140/90 BP recorded 
in December 1964, (2) provide an opinion 
as to whether the veteran's hypertension 
disorder began during his service from 
September 1962 to September 1964, and 
(3) provide an opinion as to when the 
veteran's CAD and CHF began.

4.  The RO should also send a complete 
copy of this remand to the veteran's 
treating cardiac physician, J. Day, M.D. 
at the addresses identified for the S. 
Hospital in the February 2, 1995 to 
February 4, 1995 discharge summary located 
in the veteran's claims folder.  
Specifically, the RO should ask the 
veteran's treating cardiac physician for 
his opinion as to when the veteran's HTN, 
CAD and CHF began.  The RO should 
associate all replies with the c-file.  

5.  The RO should either associate any 
correspondence from the appellant which 
indicates an intent to withdraw the issue 
of accrued benefits, or should adjudicate 
the issue of whether an adequate and 
timely substantive appeal with respect to 
the issue of entitlement to accrued 
benefits has been submitted.  

6.  Lastly, the RO must next review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. 

The purpose of this REMAND is to obtain additional evidence 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this 
claim.  

The appellant need take no action unless otherwise notified, 
although she has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



